UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CATHERINE W. SAWYER,
Plaintiff-Appellant,

v.
                                                                        No. 98-1520
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Elizabeth City.
Terrence W. Boyle, Chief District Judge.
(CA-97-7-2-BO)

Submitted: October 27, 1998

Decided: December 2, 1998

Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Branch W. Vincent, III, LAW OFFICES OF RUSSELL E. TWI-
FORD, Elizabeth City, North Carolina, for Appellant. Janice McKen-
zie Cole, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Barbara D. Kocher, Assistant United States Attorney,
Kelly Raynetta Thompson, Third-Year Law Student, Raleigh, North
Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Catherine W. Sawyer filed an application for disability insurance
benefits and Supplemental Security Income in September 1994, alleg-
ing disability as of January 1990. Both applications were denied ini-
tially and upon reconsideration. A hearing was held in November
1995, at which time the Administrative Law Judge ("ALJ") denied the
application, and the Appeals Council affirmed. The ALJ's decision
then became the Secretary's final decision. Sawyer then filed a com-
plaint in district court challenging the final decision of the Secretary.
The district court affirmed the Secretary's decision and Sawyer
appealed.

We review the Secretary's final decision to determine whether it is
supported by substantial evidence and whether the correct law was
applied. See 42 U.S.C.A. § 405(g) (West Supp. 1998); Hays v.
Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). Sawyer asserts that
substantial evidence does not support the ALJ's finding that there are
a significant number of jobs in the national economy that Sawyer
could perform.

The evidence establishes that Sawyer suffered an on-the-job injury
to her upper extremity in 1987 and was diagnosed as having radial
tunnel syndrome, lateral epicondylitis, and deQuervain's disease in
the right arm. In October 1990, Dr. Robert A. Nash referred Sawyer
to physical therapy and, in March 1991, Dr. Nash concluded that
Sawyer could work four hours a day at job retraining--three hours
while seated and one hour while standing. Dr. Nash also noted that
Sawyer could squat and do other similar body movements but could
not lift anything over ten pounds. Dr. Pat F. Aulicino concluded that
Sawyer could engage in sedentary work.

At the hearing, Sawyer complained of pain but stated that she could
vacuum, scrub the floor on her knees, wash clothes, cut grass, visit

                     2
neighbors, and shop. Also, a vocational expert ("VE") testified, after
examining the evidence and being asked a hypothetical question that
included a profile of Sawyer's functional capacity, that there were a
significant number of jobs in the national economy which she could
perform.

Sawyer asserts, however, that under the job descriptions found in
the Dictionary of Occupational Titles ("DOT"), she does not have the
residual functional capacity to perform the jobs listed by the VE.
Because the DOT's job descriptions differ from the VE's, Sawyer
asserts that the ALJ erroneously concluded that jobs existed within
the national economy that she could perform. However, social secur-
ity regulations do not require that the Secretary or the VE rely on
classifications in the DOT. See Conn v. Secretary of Health & Human
Servs., 51 F.3d 607, 610 (6th Cir. 1995); 20 C.F.R. § 404.1566(d)
(1998). Thus, we find the Secretary's decision supported by substan-
tial evidence and based on correct legal standards.

Accordingly, we affirm the district court's judgment. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3